Citation Nr: 0942108	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-00 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from April 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington and in Montgomery, 
Alabama.  In December 2008, the Board remanded the Veteran's 
claims for additional development.  

In a January 2004 statement, the Veteran asserts that he was 
diagnosed with asbestosis by a Dr. M. at Peace Health Medical 
Group; by a Dr. F. and a Dr. L. at St. John's Medical Center; 
and by a Dr. B. at Harborview Medical Center.  In both his 
January 2004 statement and February 2006 hearing before the 
RO, the Veteran asserts that Dr. B. identified the asbestos 
fiber in his lungs as fiber unique to the military.  

In the December 2008 remand, the Board noted that the 
Veteran's entire medical records from Harborview Medical 
Center were not part of the claims file.  However, the Board 
did note that the Veteran's employment medical records do 
include a single-page letter from Dr. B. at Harborview 
releasing the Veteran from certain responsibilities due to a 
"lung condition."  In addition, the Board noted that it was 
unclear if it was feasible that asbestos fiber could be 
identified as unique to the military.  Nonetheless, the Board 
instructed that, "[o]n remand, the agency of original 
jurisdiction (AOJ) should attempt to obtain a copy of all 
relevant medical records from Harborview Medical Center, as 
well as other identified medical facilities, with the 
assistance of the Veteran.  See 38 C.F.R. § 3.159(c)(1) 
(2008)."

In the remand instructions, the Board stated, "[r]equest 
treatment records from Harborview Medical Center and any 
other medical facility identified by the Veteran.  Obtain 
releases from the Veteran as necessary."

Upon review of the evidence of record, there is no evidence 
that the AOJ made any attempt to contact Harborview Medical 
Center.  In addition, the Board notes that the July 2009 
statement of the case was returned to the AOJ with a note 
from the United States Post Office stating, "[r]eturn to 
sender.  No such address."

Therefore, the case must again be remanded to ensure full 
compliance with the Board's instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by 
the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

The Board notes that there is a presumption of regularity 
that, in mailing the notice to the Veteran at his last known 
address on the date on which the notice was issued, the AOJ 
discharged its official duty.  This presumption can only be 
overcome by clear evidence that the AOJ's regular mailing 
practices were not regular or that they were not followed.  
Evidence of the non-receipt of the mailing does not establish 
the clear evidence needed to rebut the presumption of 
regularity of the mailing.  In order to rebut the presumption 
of regularity, it is necessary to establish not only that the 
mailing was returned as undeliverable but that there were 
other possible and plausible addresses available to the RO at 
the time of the notice.  See generally Davis v. Principi, 
17 Vet. App. 29 (2003); see also Crain v. Principi, 17 Vet. 
App. 182 (2003).  Nonetheless, on remand, the AOJ should 
ensure that it has the most recent address of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Confirm that the AOJ has an accurate 
home address for the Veteran and send him 
a complete notice letter in full 
compliance with the VCAA.

2.  Request treatment records from 
Harborview Medical Center and any other 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

3.  After the above actions have been 
completed, review the record to ensure 
all actions are in complete compliance 
with the directives of this remand.  See 
Stegall, 11 Vet. App. 268.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for asbestosis.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

